EXHIBIT 10.27

Option No:              

HHGREGG, INC.

EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS AGREEMENT dated as of [Date of Grant], between hhgregg, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
individual identified in paragraph 1 below, currently residing at the address
set out at the end of this Agreement (the “Optionee”).

1. Grant of Option. Pursuant and subject to the Company’s Equity Incentive Plan
(as the same may be amended from time to time, the “Plan”), the Company grants
to you, the Optionee identified in the table below, an option (the “Option”) to
purchase from the Company all or any part of a total of the number of shares
identified in the table below (the “Optioned Shares”) of the common stock, par
value $.0001 per share, in the Company (the “Stock”), at the exercise price per
share set out in the table below.

 

Optionee     Number of Shares     Exercise Price Per Share   $ Grant Date    
Expiration Date    

2. Character of Option. This Option is not intended to be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

3. Expiration of Option. This Option shall expire at 5:00 p.m. on Expiration
Date or, if earlier, the earliest of the dates specified in whichever of the
following applies:

(a) If the termination of your employment or other association is on account of
your death or disability, the first anniversary of the date your employment
ends.

(b) If the termination of your employment or other association is due to any
other reason, ninety (90) days after your employment or other association ends.



--------------------------------------------------------------------------------

(c) If the Company terminates your employment or other association for cause, or
at the termination of your employment or other association the Company had
grounds to terminate your employment or other association for cause (whether
then or thereafter determined), immediately upon the termination of your
employment or other association.

4. Exercise of Option.

(a) Until this Option expires, you may exercise it as to the number of Optioned
Shares identified in the table below, in full or in part, at any time on or
after the applicable exercise date or dates identified in the table. However,
during any period that this Option remains outstanding after your employment or
other association with the Company and its Affiliates ends, you may exercise it
only to the extent it was exercisable immediately prior to the end of your
employment or other association. The procedure for exercising this Option is
described in Section 7.1(e) of the Plan.

 

Number of Shares

in Each Installment

  

Initial Exercise Date

for Shares in Installment

              

5. Transfer of Option. You may not transfer this Option except by will or the
laws of descent and distribution, and, during your lifetime, only you may
exercise this Option.

6. Incorporation of Plan Terms. This Option is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
limitations on the Company’s obligation to deliver Optioned Shares upon exercise
set forth in Section 9 (Settlement of Awards).

7. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

8. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt or exercise of this Option or upon your
sale or other disposition of the Optioned Shares. You should rely on your own
tax advisors for such advice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

HHGREGG, INC.     By:                     Signature of Optionee Title:          
        Optionee’s Address:



--------------------------------------------------------------------------------

HHGREGG, INC.

EQUITY INCENTIVE PLAN

OPTION EXERCISE FORM

hhgregg, Inc.

4151 East 96th Street

Indianapolis, Indiana 46240

 

  Attention: Chief Financial Officer

Dear Sir:

In accordance with and subject to the terms and conditions of the hhgregg, Inc.
Equity Incentive Plan, I hereby elect to exercise my option granted under the
agreement dated                     , to purchase                     
(            ) shares of the common stock, par value $.0001 per share, in
hhgregg, Inc. (the “Company”).

Enclosed herewith is payment to the Company in the amount of             
Dollars ($            ) in full payment of the option price for said shares.

 

Sincerely yours,   